     Case 1:19-cv-00786-NONE-BAM Document 25 Filed 10/26/20 Page 1 of 15


 1

 2

 3

 4
                                    UNITED STATES DISTRICT COURT
 5
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
       JOSEPH MAR, individually, and on                 Case No. 1:19-cv-00786-NONE-BAM
 8     behalf of other members of the general
       public similarly situated;                      FINDINGS AND RECOMMENDATIONS
 9                                                     REGARDING PLAINTIFF’S MOTION FOR
                      Plaintiff,                       FINAL APPROVAL OF CLASS AND
10                                                     COLLECTIVE ACTION SETTLEMENT
              vs.
11
       BETTS COMPANY, et al.,                           (Doc. No. 21)
12

13                    Defendants.

14

15           On February 15, 2020, Plaintiff Joseph Mar (“Plaintiff”), individually, and on behalf of

16    other members of the general public similarly situated, filed a Motion for Final Approval of Class

17    and Collective Action Settlement. (Doc. No. 21.) The matter was referred to the undersigned

18    pursuant to 28 U.S.C. § 636(b)(1)(A), Local Rule 302, and the Standing Order in Light of

19    Ongoing Judicial Emergency in the Eastern District of California. (See Doc. No. 11-1.)

20           The motion came before the Court for hearing on October 16, 2020. Counsel Melissa

21    Heuther appeared by telephone on behalf of Plaintiff. Counsel Amanda Miller appeared by

22    telephone on behalf of Defendant Betts Company (“Defendant”). Having considered the briefing,

23    the arguments of counsel, and the record in this case, the Court will recommend that the motion

24    be granted.

25    I.     BACKGROUND

26           This is a wage-and-hour case alleging both a collective action under the Fair Labor

27    Standards Act, 29 U.S.C. § 216(b) (“FLSA”), and a Federal Rule of Civil Procedure 23 class

28    action as to state law claims. (See Doc. No. 1.) Defendant manufactures and supplies springs and
                                                       1
     Case 1:19-cv-00786-NONE-BAM Document 25 Filed 10/26/20 Page 2 of 15


 1    heavy-duty truck parts to transportation, automotive aftermarket, and other industrial sectors.

 2    (Doc. No. 21-1 at 2.) The operative complaint alleges that Defendant: (1) failed to pay minimum

 3    and overtime wages; (2) failed to provide compliant meal and rest periods or pay associated

 4    premium payments; (3) failed to timely pay wages upon termination; (4) failed to pay timely

 5    wages; (5) failed to provide compliant wage statements; (6) failed to maintain requisite payroll

 6    records; and (7) failed to reimburse necessary business-related expenses. (Doc. No. 1 at Ex. B,

 7    Doc. No. 21-1 at 3.)

 8           The complaint was originally filed on August 20, 2018, in the Superior Court of

 9    California for the County of Fresno. (Doc. No. 1.) The parties participated in a private mediation

10    on March 7, 2019, with Paul Grossman, Esq. (Doc. No. 21-1 at 3.) The matter was removed to

11    this Court on June 4, 2019, and on August 29, 2019, the parties filed a joint notice of settlement.

12    (Doc. Nos. 1, 4.)

13           The settlement agreement proposes a total payment of $900,000.00 to be allocated as

14    follows: up to $25,000.00 in settlement administration costs; an $8,000.00 enhancement payment

15    to the named plaintiff; attorneys’ fees of 35% of the settlement fund; and Plaintiff’s counsel’s

16    costs not to exceed $15,000.00. (Doc. No. 13-1.) Any denial, modification, or reduction of

17    Plaintiff’s counsel’s request for fees and costs does not allow Plaintiff, Plaintiff’s counsel, or the

18    class or FLSA members to seek to modify or cancel the settlement agreement and any amount

19    requested but not awarded instead reverts to the settlement fund for distribution to participating

20    class and FLSA members. (Id.) After subtracting the litigation costs, attorneys’ fees, enhancement
21    payment, and settlement administration costs, the remaining settlement fund is to be distributed

22    with 80% allocated to the class settlement and 20% allocated to the FLSA settlement. (Id.) Each

23    member of the settlement class and the FLSA collective will be entitled to a pro rata share of the

24    settlement proceeds based on his or her weeks worked. (Id.) Class and FLSA payments will be

25    allocated as one-third wages, which will be reported on an IRS Form W-2, and two-thirds non-

26    wage damages, penalties, and interest, which will be reported on an IRS Form-1099. (Id.) The
27    class and FLSA payments are subject to reduction for the employee and employer taxes and

28    withholding on the wages portion of the payments. (Id.)
                                                          2
     Case 1:19-cv-00786-NONE-BAM Document 25 Filed 10/26/20 Page 3 of 15


 1           On February 15, 2020, the parties filed a motion seeking preliminary approval of the class

 2    and collective settlement. (Doc. No. 13.) The Court issued findings and recommendations

 3    regarding preliminary approval of the class action settlement on April 20, 2020, and an order

 4    adopting the findings and recommendations on May 20, 2020. (Doc. Nos. 18, 20.) By its

 5    approval, the Court: (1) preliminarily approved the settlement; (2) provisionally certified the

 6    class; (3) recommended approval of the FLSA collective; (4) appointed named plaintiff Joseph

 7    Mar as representative for the class and FLSA collective; (5) appointed Edwin Aiwazian, Arby

 8    Aiwazian, and Joanna Ghosh of Lawyers for Justice, PC and Heather Davis and Amir

 9    Nayebdadash of Protection Law Group, LLP as counsel for the class and FLSA collective; (6)

10    approved the Class Notice and FLSA Notice; (7) directed that notice be disseminated pursuant to

11    the terms of the settlement; (8) preliminarily approved the proposed procedure for class members

12    to receive payment, request exclusion, and object to the settlement and for the FLSA members to

13    opt in to the settlement; (9) stayed all non-settlement related proceedings pending final approval

14    of the settlement; and (10) set a final fairness hearing. (Id.) The settlement class was defined as:

15    all current and former hourly-paid or non-exempt employees who worked for Defendant within

16    the State of California at any time during the period from August 20, 2014 through May 20, 2020.

17    (Id.) The FLSA collective class was defined as: all current and former hourly-paid or non-exempt

18    employees who worked for Defendant within the State of California at any time during the period

19    from August 20, 2015 through May 20, 2020. (Id.)

20           On May 26, 2020, the Settlement Administrator received the Court-approved text for the
21    notice packet from Plaintiff’s counsel. (Doc. No. 21-2 at 2.) On June 2, 2020, the Settlement

22    Administrator received a data spreadsheet from Defendant’s counsel containing each Class and

23    FLSA Member’s full name, last-known address, dates of employment, Social Security number,

24    and number of Work Weeks during the Class Period and FLSA Period. (Id.) The data list

25    contained information for 373 individuals identified as class members and 347 individuals

26    identified as FLSA members. (Id.) On June 23, 2020, after conducting a National Change of
27    Address search, the Settlement Administrator mailed the notice packet to the Class Members and

28    FLSA Members via First-Class U.S. Mail. (Id.) Seventeen notice packets were returned to the
                                                         3
     Case 1:19-cv-00786-NONE-BAM Document 25 Filed 10/26/20 Page 4 of 15


 1    Settlement Administrator, of which two had forwarding addresses. (Id.) The Settlement

 2    Administrator performed a skip-trace search on the fifteen notice packets returned undeliverable

 3    without forwarding addresses, located twelve updated addresses, and re-mailed the notice packets

 4    to the updated addresses. (Id. at 2-3.) As of the date of the motion, three notice packets remained

 5    undeliverable. (Id. at 3.) The Settlement Administrator did not receive any objections or requests

 6    for exclusion from any class members. (Id.)

 7           On September 11, 2020, Plaintiff filed the instant motion for final approval of the class

 8    and collective action settlement. (Doc. No. 21.) According to the motion, all 373 class members

 9    will be deemed to be participating members who will be paid their portion of the net class

10    settlement amount. (Doc. No. 21-1 at 5.) The net class settlement amount is estimated to be

11    $438,000.00. (Doc. No. 21-1 at 7.) The highest gross class payment is estimated to be $2,714.91,

12    and the average gross class payment is estimated to be $1,174.26. (Id.) Additionally, 347 FLSA

13    Members will become participating members if they cash, deposit, or otherwise negotiate their

14    payment. (Id.) The net FLSA settlement amount is estimated to be $109,500.00. (Id. at 4.) The

15    highest gross FLSA payment is estimated to be $670.17, and the average gross FLSA payment is

16    currently estimated to be $315.56. (Id. at 7.)

17           II.     LEGAL STANDARD

18           Class actions require court approval prior to settlement. Fed. R. Civ. P. 23(e) (“The

19    claims, issues, or defenses of a certified class may be settled, voluntarily dismissed, or

20    compromised only with the court’s approval.”). A proposed class action settlement may be
21    approved if the Court, after class members have an opportunity to be heard, finds that the

22    settlement is “fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2); Rodriguez v. West Publ’g

23    Corp., 563 F.3d 948, 963 (9th Cir. 2009). The Ninth Circuit has identified a non-exhaustive list of

24    factors that a district court may consider when assessing whether a class action settlement

25    agreement meets this standard: (1) the strength of the plaintiffs’ case; (2) the risk, expense,

26    complexity, and likely duration of further litigation; (3) the risk of maintaining class action status
27    throughout the trial; (4) the amount offered in settlement; (5) the extent of discovery completed,

28    and the stage of the proceedings; (6) the experience and views of counsel; and (7) the reaction of
                                                         4
     Case 1:19-cv-00786-NONE-BAM Document 25 Filed 10/26/20 Page 5 of 15


 1    the class members to the proposed settlement. Rodriguez, 563 F.3d at 963.

 2           “[S]ettlements of collective action claims under the FLSA also require court approval.”

 3    Nen Thio v. Genji, LLC, 14 F.Supp.3d 1324, 1333 (N.D. Cal. 2014). The Ninth Circuit has not

 4    established criteria for district courts to consider in determining whether a FLSA settlement

 5    should be approved. Dunn v. Teachers Ins. & Annuity Ass’n of Am., No. 13-CV-05456-HSG,

 6    2016 WL 153266, at *3 (N.D. Cal. Jan. 13, 2016). However, district courts in this circuit have

 7    applied the widely used standard adopted by the Eleventh Circuit, which looks to whether the

 8    settlement is a fair and reasonable resolution of a bona fide dispute. Id.; see also Lynn’s Food

 9    Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th Cir. 1982); Selk v. Pioneers Mem’l

10    Healthcare Dist., 159 F. Supp. 3d 1164, 1172 (S.D. Cal. 2016); Nen Thio, 14 F. Supp. 3d at 1333.

11    “A bona fide dispute exists when there are legitimate questions about the existence and extent of

12    Defendant’s FLSA liability.” Kerzich v. County of Tuolomne, 335 F. Supp.3d 1179, 1184 (E.D.

13    Cal. 2018) (quoting Selk, 159 F. Supp. 3d at 1172). Once it is established that there is a bona fide

14    dispute, courts often apply the Rule 23 factors for assessing proposed class action settlements

15    when evaluating the fairness of a FLSA settlement, while recognizing that some of those factors

16    do not apply because of the inherent differences between class actions and FLSA actions. Khanna

17    v. Inter-Con Sec. Sys., Inc., No. CIV S-09-2214 KJM GGH, 2013 WL 1193485, at *2 (E.D. Cal.

18    Mar. 22, 2013).

19           III.    DISCUSSION

20           A.      Bona Fide Dispute
21           The operative complaint alleges that Defendant violated the FLSA’s overtime and

22    minimum wage provisions. (Doc. No. 1 at Ex. B.) The motion indicates that Defendant and its

23    counsel felt very strongly about Defendant’s ability to prevail on the merits and to obtain a denial

24    of class certification, while Plaintiff and his counsel believed that class and collective certification

25    would be obtained and that they would prevail at trial. (Doc. No. 21-1 at 10.) At the hearing on

26    the motion for preliminary approval, counsel for Defendant explained that the parties went
27    through the strengths, weaknesses, and valuation of each claim at mediation. The parties

28    disagreed with each other’s respective positions regarding liability and valuation but with the
                                                          5
     Case 1:19-cv-00786-NONE-BAM Document 25 Filed 10/26/20 Page 6 of 15


 1    assistance of the mediator reached a mutually agreeable resolution. As Defendant contested its

 2    liability under the FLSA as alleged by Plaintiff, the Court is satisfied that there is a bona fide

 3    dispute at issue. See Castro v. Paragon Industries, Inc., No. 1:19-cv-00755-DAD-SKO, 2020 WL

 4    1984240, at *12 (E.D. Cal. Apr. 27, 2020) (bona fide dispute found where defendant contended it

 5    had complied with the FLSA’s minimum wage and overtime compensation requirements) (and

 6    cases cited therein).

 7            B.      Rule 23 Factors

 8            1.      The Strength of Plaintiff’s Case

 9            According to the motion, Plaintiff’s counsel conducted “significant investigation into the

10    facts of the case” and the parties exchanged documents and data informally. (Doc. No. 21-1 at 9.)

11    The parties then participated in private mediation with Paul Grossman, Esq. (Id.) Prior to and

12    during mediation and settlement discussions, the parties exchanged information regarding and

13    discussed the risks and delays of further litigation, the risks of proceeding with certification, the

14    law relating to off-the-cloth theory, meal and rest periods, and wage-and-hour enforcement, the

15    evidence produced and analyzed, the possibility of appeals, and the risk of recovery. (Id.)

16    Defendant and its counsel felt very strongly about its ability to prevail on the merits and obtain a

17    denial of class certification, while Plaintiff and his counsel believed that class and collective

18    certification would be successful, and they would prevail at trial. (Id.) After investigating the facts

19    of the case, informally exchanging data and documents, settlement negotiations, and with the aid

20    of the mediator’s evaluation and proposal, the parties determined that this case was well-suited
21    for settlement in light of the legal issues relating to Plaintiff’s principal claims and the costs and

22    risks to the parties. (Id. at 10.) Plaintiff contends that the settlement considers the strengths and

23    weaknesses of each side’s position and the uncertainty of litigation in light of counsel’s

24    investigation in to the facts, analysis of the documents and data produced informally, and research

25    in to the legal issues. (Id.)

26            The Court finds that the factor relating to the strength of Plaintiff’s case weighs in favor of
27    approval of the settlement.

28            2.      The Risk, Expense, Complexity, and Likely Duration of Further Litigation
                                                          6
     Case 1:19-cv-00786-NONE-BAM Document 25 Filed 10/26/20 Page 7 of 15


 1           The motion explains that there were serious litigation risks that could have precluded

 2    recovery, including the risks associated with Defendant’s vigorous challenges to certifiability and

 3    liability. (Doc. No. 21-1 at 11.) Defendant contended that individualized questions of fact

 4    predominated over any common issues, and these issues would pose challenges to certification.

 5    (Id.) Defendant would have argued that Plaintiff’s claims were not appropriate for class and/or

 6    collective treatment. (Id.) On the other hand, Defendant also faced the risk of the Court certifying

 7    the action and allowing a jury to decide the claims on a class and/or collective basis. (Id.)

 8    Additionally, preparation of trial would have been expensive for all parties. (Id.) If the case

 9    settled after further litigation, the settlement amount would have considered the additional costs

10    incurred and there might have been less money available for the class and FLSA members. (Id.)

11    Additionally, the parties were moving in to a phase of litigation where they would have to

12    conduct significant formal discovery and discovery disputes would have certainly arisen, costing

13    additional time and money. (Id.) Therefore, according to the motion, settlement provides

14    significant benefits to the class and FLSA members while avoiding further expenses, risks, and

15    delay of prolonged litigation. (Id. at 12.) Moreover, it would have been inefficient for the class

16    and FLSA members to bring individual actions and the amount of recovery that could have been

17    obtained would not be significant enough to provide an incentive to sue. (Id.)

18           In light of these circumstances, the Court finds that settlement provides a substantial and

19    immediate benefit to the class and the collective which is “preferable to lengthy and expensive

20    litigation with uncertain results.” Morales v. Stevco, Inc., 2011 WL 5511767, at *10 (E.D. Cal.
21    Nov. 10, 2011).

22           3.      The Amount Offered in Settlement

23           Plaintiff and Defendant have agreed to settle the underlying class claims in exchange for

24    the gross settlement amount of $900,000.00. According to the amounts provided in the

25    Declaration of Edwin Aiwazian submitted in support of the motion for preliminary approval, the

26    settlement amount is approximately 12% of the maximum potential damages. (See Doc. No. 13-1
27    at 17-19.) At the hearing on the motion for preliminary approval, the Court noted that the

28    amounts described in Mr. Aiwazian’ s declaration were much larger than the settlement amount
                                                         7
     Case 1:19-cv-00786-NONE-BAM Document 25 Filed 10/26/20 Page 8 of 15


 1    and were significantly discounted. Defendant’s counsel responded that it thought the case should

 2    have been settled for a lot less. Plaintiff’s counsel further explained that they set forth a large

 3    valuation going in to mediation and the potential valuations were on the higher side. However,

 4    Plaintiff’s counsel understood proving certification and merits was difficult and the parties felt

 5    this was a more realistic number.

 6           “[C]ourts that have approved settlements releasing both FLSA and Rule 23 claims generally

 7    do so only when the parties expressly allocate settlement payments to FLSA claims.” See Thompson

 8    v. Costco Wholesale Corp., 2017 WL 697895, at *8 (S.D. Cal. Feb.22, 2017). Here, 20% of the net

 9    settlement funds will be distributed to the FLSA class. At the hearing on the motion for preliminary

10    approval, counsel for Plaintiff represented that they performed a potential valuation with a

11    breakdown for state labor code and FLSA claims. Counsel found the FLSA claims to comprise

12    approximately 23% of the potential value, which led the parties to allocate 20% of the settlement

13    amount to the FLSA collective.

14           The Court finds that this factor weighs in favor of approval of the settlement.

15           4.      The Extent of Discovery Completed and the Stage of the Proceedings

16           The settlement in this case was reached after informal discovery and private mediation.

17    (See Doc. No. 21-1 at 9.) Plaintiff’s counsel conducted interviews with Plaintiff and other class

18    members, engaged in informal discovery, and reviewed and analyzed “thousands of pages of data

19    and documents” including employment records, sampling of time and pay data, class-wide data

20    regarding the class size, number of workweeks, pay periods, and terminations during the time
21    period at issue, policies, Defendant’s Employee Handbook, internal memoranda, various

22    agreements and acknowledgements, and other documents regarding Defendant’s employment

23    policies, practices, and procedures. (Id. at 8.) Plaintiff contends that this information provided

24    counsel with a critical understanding of the nature of the work performed by the class members

25    and Defendants’ written and unwritten policies, practices, and procedures. (Id. at 9.) This

26    information was used in analyzing liability and damage issues in connection with all phases of the
27    litigation, and ultimately with the settlement negotiations. (Id.) Accordingly, the Court finds that

28    consideration of this factor likewise weighs in favor of approval of the settlement. See Rodriguez
                                                          8
     Case 1:19-cv-00786-NONE-BAM Document 25 Filed 10/26/20 Page 9 of 15


 1    v. Danell Custom Harvesting, LLC, 327 F.R.D. 375, 388 (E.D. Cal. 2018) (“The fact that the

 2    parties believe they engaged in sufficient discovery to weigh the merits of the action and engaged

 3    the services of a professional mediator in settling the action weighs in favor of approving the

 4    class action settlement.”)

 5           5.      The Experience and Views of Counsel

 6           In determining whether a settlement is fair and reasonable, “[t]he opinions of counsel

 7    should be given considerable weight both because of counsel’s familiarity with th[e] litigation

 8    and previous experience with cases.” Larsen v. Trader Joe’s Co., 2014 WL 3404531, *5 (N.D.

 9    Cal. July 11, 2014); see also Rodriguez, 327 F.R.D. at 388–89 (accord). Here, Plaintiff’s counsel

10    is experienced in prosecuting wage and hour class actions. The motion indicates that Plaintiff’s

11    counsel was capable of assessing the strengths and weaknesses of the class members’ claims and

12    the benefits of the settlement under the circumstances of this case. (Doc. No. 21-1 at 13.) This

13    factor accordingly weighs in favor of approval of the settlement.

14           6.      The Reaction of the Class Members to the Proposed Settlement

15           The response by the class has been overwhelmingly positive. There are no objections and

16    no opt-outs. The absence of any objections is compelling evidence that the settlement is fair,

17    adequate and reasonable. Rodriguez, 327 F.R.D. at 389; see Bolton v. U.S. Nursing Corp., 2013

18    WL 5700403, at *2, *4 (N.D. Cal. Oct. 18, 2013) (approving settlement where no objections

19    filed, and one of 2,765 class members requested exclusion from settlement).

20           7.      Arm’s Length Negotiation and the Absence of Collusion
21           “Where a class action is settled prior to class certification, the Court must also consider

22    whether there is evidence of collusion or other conflicts of interest before approving the

23    settlement.” Rodriguez, 327 F.R.D. at 389 (citing In re Bluetooth Headset Products Liability

24    Litigation, 654 F.3d 935, 946 (9th Cir. 2011)). Examples of signs that a settlement is the product

25    of collusion include “(1) when counsel receive a disproportionate distribution of the settlement, or

26    when the class receives no monetary distribution but class counsel are amply rewarded; (2) when
27    the parties negotiate a ‘clear sailing’ arrangement providing for the payment of attorneys' fees

28    separate and apart from class funds ...; and (3) when the parties arrange for fees not awarded to
                                                        9
     Case 1:19-cv-00786-NONE-BAM Document 25 Filed 10/26/20 Page 10 of 15


 1     revert to defendants rather than be added to the class fund.” Id. (quoting In re Bluetooth, 654 F.3d

 2     at 947).

 3             Here, there is a low possibility of fraud or collusion. Notably, the settlement negotiations

 4     were conducted during a mediation with “a well-respected mediator experienced in handling

 5     complex wage-and-hour matters.” (Doc. No. 21-1 at 9.) Further, there is nothing in the record to

 6     suggest that Plaintiff’s counsel “allowed the pursuit of their own self-interests . . . to infect the

 7     negotiation.” In re Bluetooth Prods. Liab. Litig., 654 F.3d at 947. While Plaintiff’s counsel is

 8     seeking 35% of the common fund in fees, which is higher than the benchmark of 25%, the class is

 9     receiving a monetary benefit. Additionally, the settlement agreement provides that any denial,

10     modification, or reduction of Plaintiff’s counsel’s request for fees and costs does not allow

11     Plaintiff, Plaintiff’s counsel, or the class or FLSA members to seek to modify or cancel the

12     settlement agreement. Instead, any amount requested but not awarded shall revert to the

13     settlement fund for distribution to participating class and FLSA members. (Doc. No. 13-1 at Ex. 1

14     p. 14.) It therefore appears that recovery is not dependent upon or otherwise reduced by the

15     attorneys’ fees negotiated as part of the settlement. Moreover, there is no clear sailing

16     arrangement for the payment of attorneys’ fees and unclaimed funds do not revert to Defendant.

17             Upon consideration of the totality of the circumstances, the Court finds that the settlement

18     is the result of an arm’s length negotiation and there is no evidence of collusion or other conflicts

19     of interest.

20             C.      Fee to the Settlement Administrator
21             The settlement agreement provides for payment of settlement administrative costs up to

22     $25,000.00. (Doc. No. 13-1 at Ex. 1.) The motion requests an award of $14,500.00 to settlement

23     administrator Simpluris, Inc., which is less than the amount previously anticipated. The motion is

24     supported by a declaration from Cassandra Cita, a case manager for Simpluris, Inc., regarding the

25     steps taken to provide notice to the class members. Having considered the motion and Ms. Cita’s

26     declaration, the Court finds that the amount sought is reasonable and appropriate and should be
27     approved.

28     ///
                                                           10
     Case 1:19-cv-00786-NONE-BAM Document 25 Filed 10/26/20 Page 11 of 15


 1            IV.     CONCLUSION AND RECOMMENDATION

 2            Based on the foregoing, IT IS HEREBY RECOMMENDED that Plaintiff’s Motion for

 3     Final Approval of Class and Collective Action Settlement (Doc. No. 21.) be GRANTED, subject

 4     to the following findings:

 5            1.      All terms used herein shall have the same meaning as defined in the Settlement

 6     Agreement and Order Granting Preliminary Approval;

 7            2.      This Court has jurisdiction over the claims of the Settlement Class Members and

 8     FLSA Members asserted in this proceeding and over all parties to the Action;

 9            3.      With respect to the Settlement Class and for purposes of approving this Settlement

10     only, this Court finds that: (a) the members of the Settlement Class are ascertainable and so

11     numerous that joinder of all members is impracticable; (b) there are questions of law or fact

12     common to the Settlement Class, and there is a well-defined community of interest among

13     members of the Settlement Class with respect to the subject matter of the Action; (c) the claims of

14     Plaintiff are typical of the claims of the members of the Settlement Class; (d) a class action is

15     superior to other available methods for an efficient adjudication of this controversy; and (e) the

16     counsel of record for Plaintiff, Lawyers for Justice, PC and Protection Law Group, LLP, are

17     qualified to serve as counsel for the Settlement Class. The Settlement Class is hereby defined to

18     include:

19            With respect to all Class Released Claims, all current and former hourly-paid or
20            non-exempt employees who worked for Defendant within the State of California at
              any time during the period from August 20, 2014 through May 20, 2020.
21

22            4.      The Court finds that a bona fide dispute between the parties exists with respect to

23     the Fair Labor Standards Act (“FLSA”). For settlement purposes only, the Court approves the

24     following FLSA Members:

25            With respect to all FLSA Released Claims, all current and former hourly-paid or
              non-exempt employees who worked for Defendant within the State of California at
26
              any time during the period from August 20, 2015 through May 20, 2020.
27
              5.      The Court recommends that Edwin Aiwazian, Arby Aiwazian, and Joanna Ghosh
28
                                                         11
     Case 1:19-cv-00786-NONE-BAM Document 25 Filed 10/26/20 Page 12 of 15


 1     of Lawyers for Justice, PC and Heather Davis and Amir Nayebdadash of Protection Law Group,

 2     LLP be confirmed as counsel for the Settlement Class and FLSA Members (“Class Counsel”),

 3     and Plaintiff Joseph Betts be confirmed as representative of the Class;

 4            6.      The Notice of Class Action Settlement (“Class Notice”) and Notice of FLSA

 5     Collective Action (“FLSA Notice”) (together, “Notice Packet”) that were provided to the

 6     Settlement Class Members and FLSA Members fully and accurately informed the Settlement

 7     Class Members and FLSA Members of all material elements of the Settlement and of their

 8     opportunity to participate in, object to or comment thereon, or to seek exclusion from, the

 9     settlement and resolution of Class Released Claims (“Class Settlement”); their opportunity to

10     participate in the FLSA Settlement; was the best notice practicable under the circumstances; was

11     valid, due, and sufficient notice to all Settlement Class Members and FLSA Members; and

12     complied fully with due process and other applicable law. The Notice Packet fairly and

13     adequately described the Settlement and provided Settlement Class Members and FLSA Members

14     with adequate instructions and a variety of means to obtain additional information;

15            7.       The Court recommends that final approval of the Settlement be granted and finds

16     that the Settlement is reasonable and adequate, and in the best interests of the Settlement Class

17     and FLSA Members as a whole. More specifically, the Court finds that the Settlement was

18     reached following meaningful discovery and investigation conducted by Class Counsel; that the

19     Settlement is the result of serious, informed, adversarial, and arms-length negotiations between

20     the parties; and that the terms of the Settlement are in all respects fair, adequate, and reasonable.
21     In so finding, the Court has considered all of the evidence presented, including evidence

22     regarding the strength of the Plaintiff’s case; the risk, expense, and complexity of the claims

23     presented; the likely duration of further litigation; the amount offered in the Settlement; the extent

24     of investigation and discovery completed; and the experience and views of Class Counsel. The

25     Court has further considered the absence of any objections to the Class Settlement and requests to

26     opt out of the Class Settlement by Settlement Class Members. Accordingly, the Court hereby
27     directs that the Settlement be affected in accordance with the Settlement Agreement and the

28     following terms and conditions;
                                                          12
     Case 1:19-cv-00786-NONE-BAM Document 25 Filed 10/26/20 Page 13 of 15


 1            8.      A full opportunity has been afforded to Settlement Class Members to participate in

 2     the Final Approval Hearing, and all Settlement Class Members and other persons wishing to be

 3     heard have been heard. Settlement Class Members also have had a full and fair opportunity to

 4     exclude themselves from the Class Settlement and FLSA Members shall have a full and fair

 5     opportunity to opt-in to the settlement and resolution of the Released FLSA Claims (“FLSA

 6     Settlement”) by cashing, depositing, or otherwise negotiating their FLSA Payment check.

 7     Accordingly, the Court recommends that all Class Members who did not submit a timely and

 8     valid Request for Exclusion to the Settlement Administrator (“Participating Class Members”) be

 9     determined to be bound by the Class Settlement, and all FLSA Members who cash, deposit, or

10     otherwise negotiate their FLSA Payment check (“Participating FLSA Members”) be determined

11     to be bound by the FLSA Settlement and part of the FLSA Collective;

12            9.      Pursuant to the Settlement Agreement, any denial, modification, or reduction of

13     Plaintiff’s counsel’s request for fees and costs does not allow Plaintiff, Plaintiff’s counsel, or the

14     Class Members or FLSA Members to seek to modify or cancel the Settlement Agreement.

15     Instead, any amount requested but not awarded shall revert to the Settlement Fund for distribution

16     to Participating Class Members and Participating FLSA Members;

17            10.     The Court finds that payment of Settlement Administration Costs in the amount of

18     $14,500 is appropriate for the services performed and costs incurred and to be incurred for the

19     notice and settlement administration process. It is hereby recommended that the Settlement

20     Administrator Simpluris, Inc. be permitted to issue payment to itself in the amount of $14,500, in
21     accordance with the Settlement Agreement;

22            11.     The Court recommends entry of Judgment by which Participating Class Members

23     shall be conclusively determined to have given a release of any and all Class Released Claims

24     against the Released Parties, as set forth in the Settlement Agreement and Class Notice, and all

25     Participating FLSA Members shall release any and all Released FLSA Claims against the

26     Released Parties, as set forth in the Settlement Agreement and FLSA Notice;
27            12.     It is hereby recommended that Defendant be directed to transmit the Settlement

28     Fund to the Settlement Administrator within fourteen (14) business days after the Effective Date,
                                                          13
     Case 1:19-cv-00786-NONE-BAM Document 25 Filed 10/26/20 Page 14 of 15


 1     in accordance with the Settlement Agreement;

 2            13.     It is hereby recommended that the Settlement Administrator distribute Class

 3     Payments to the Participating Class Members and FLSA Payments to FLSA Members within

 4     seven (7) calendar days after the Settlement Fund is received, according to the methodology and

 5     terms set forth in the Settlement Agreement;

 6            14.     FLSA Members who cash, deposit, or otherwise negotiate their FLSA Payment

 7     checks will be deemed to have opted in to and bound by the FLSA Settlement, will be deemed to

 8     be Participating FLSA Members, and will release the Released FLSA Claims against the

 9     Released Parties;

10            15.     Any and all Settlement Payment checks issued to Participating Class Members and

11     Participating FLSA Members that are not cashed, deposited, or otherwise negotiated within one

12     hundred eighty (180) calendar days from the date of their mailing will be cancelled within ten

13     (10) business days by the Settlement Administrator and the funds associated with such cancelled

14     checks will be transmitted to Boys and Girls Club of Fresno County;

15            16.     After the 180-day check cashing deadline, the Settlement Administrator shall file a

16     declaration with the Court providing a list of all Participating FLSA Members, by name only, as

17     proof of payment and consent on the part of those individuals who opted-in to the FLSA

18     Settlement and FLSA Collective;

19            17.     After entry of an order adopting these findings and recommendations, the Court

20     shall retain jurisdiction to construe, interpret, implement, and enforce the Settlement Agreement
21     and the order adopting these findings and recommendations, to hear and resolve any contested

22     challenge to a claim for settlement benefits, and to supervise and adjudicate any dispute arising

23     from or in connection with the distribution of settlement benefits; and

24            18.     Notice of entry of a final approval order shall be given to the Class Members by

25     posting a copy of the order adopting these findings and recommendations on Simpluris, Inc.’s

26     website for a period of at least sixty (60) calendar days after the date of entry of the order
27     adopting findings and recommendations. Individualized notice is not required.

28            These findings and recommendations are submitted to the United States District Judge
                                                          14
     Case 1:19-cv-00786-NONE-BAM Document 25 Filed 10/26/20 Page 15 of 15


 1     assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

 2     (14) days after being served with these findings and recommendations, the parties may file

 3     written objections with the Court. Such a document should be captioned “Objections to

 4     Magistrate Judge’s Findings and Recommendations.” The parties are advised that failure to file

 5     objections within the specified time may result in the waiver of the “right to challenge the

 6     magistrate’s factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014)

 7     (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 8
       IT IS SO ORDERED.
 9

10        Dated:     October 26, 2020                           /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         15
